DETAILED ACTION
This action is in reply to Applicant’s Reply submitted 2 December 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 10, 12, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo US 2009/0079412, in view of Moisin US 5,583,402.
Regarding Claims 1 and 12, Kuo teaches an energy harvesting apparatus, comprising: 
at least one photovoltaic cell, providing an output (PV, fig. 5); 

at least one associated device load (Load, fig. 5); and 
a controller (100, fig. 5) having a duty cycle for controllably directing said at least one photovoltaic cell output between said at least one energy storage medium and said at least one associated device load (refer to [0035]), with said duty cycle determined based at least in part on said at least one photovoltaic cell output (The on-off switching of relay switch Sc (90) by microprocessor 30 …the application of pulse width modulation ("pwm`) in FIGS. 8A and 8B to the load is only made when the output voltage is still measurable from PV array 10 but is so low, after switching as many cells as practical to series connections, that it cannot be connected directly to the load without overdrawing current from the cells. In this situation, switch 90 is opened by microprocessor 30 until the output voltage from PV array 10 is accumulated in capacitor 70 to a predetermined level that is equal to that which can be applied to the load.  At that point, switch 90 is closed and capacitor 70 discharges through resistor 60 to rechargeable battery 80 and/or load 50.  The rectifier 61 acts to prevent the accumulated voltage from returning to the PV array 10.  While FIG. 8A shows the accumulating and discharging of charge in capacitor 70, FIG. 8B shows the corresponding voltage applied to the load in pulses of predetermined amplitude but durations between pulses vary according to the time it takes for the charge to accumulate to a predetermined level in capacitor 70.  Likewise, the duration of each pulse is controlled by the time it takes for the accumulated charge to discharge through the resistor 60 and the connected load, refer to [0038]-[0039]).
Kuo discloses the controller however is silent wherein the controller has a duty 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have a duty cycle for said at least one associated device load of less than 50 percent, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Alternately, Moisin teaches wherein a controller (U1, fig. 6D and refer to col. 10, lines 38-45 and col. 11, lines 11-15) having a duty cycle for said at least one associated device load of less than 50 percent (The duty cycle starts at about 10 percent near zero crossing and reaches a maximum of 50 percent at the peak of the line voltage), which provides additional control to the energy harvesting apparatus. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the controller as taught by Moisin with the energy harvesting apparatus of Kuo in order to achieve the advantage of providing additional control to the energy harvesting apparatus.
Regarding Claim 2, the combination of Kuo and Moisin teaches all of the limitations of Claim 1 above and further teaches wherein said associated device load comprises a sensor circuit (refer to claim 6 of Kuo). 
Regarding Claim 4, the combination of Kuo and Moisin teaches all of the limitations of Claim 1 above and further teaches wherein said energy storage medium comprises rechargeable batteries (refer to [0035] of Kuo).
Regarding Claim 5, the combination of Kuo and Moisin teaches all of the limitations of Claim 1 above and further teaches wherein said controller comprises a 
Regarding Claim 6, the combination of Kuo and Moisin teaches all of the limitations of Claim 5 above and further teaches wherein said timer chip further includes a pair of diodes associated with the trigger, threshold, and discharge functions thereof, so as to relatively reduce the resulting duty cycle of said timer chip (D6 and D12, fig. 6D of Moisin). 
Regarding Claim 10, the combination of Kuo and Moisin teaches all of the limitations of Claim 1 above and further teaches wherein said controller duty cycle is in a range of from about 10 percent to about 1 percent (about 10 percent, refer to col. 11, lines 11-15  of Moisin). 
Regarding Claim 15, the combination of Kuo and Moisin teaches all of the limitations of Claim 12 above and further teaches wherein controllably directing the photovoltaic cell output includes limiting the voltage level therefrom, and limiting the duty cycle for directing the photovoltaic cell output to the associated device load to a 10 percent or less duty cycle (about 10 percent, refer to col. 11, lines 11-15 of Moisin). 
Regarding Claim 16, the combination of Kuo and Moisin teaches all of the limitations of Claim 15 above and further teaches wherein the duty cycle is in a range of from about 10 percent to about 1 percent (about 10 percent, refer to col. 11, lines 11-15  of Moisin).



Claims 3, 8-9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo US 2009/0079412, in view of Moisin US 5,583,402, and in further view of Dubovsky US 2011/0089886.
Regarding Claim 3 and 13, the combination of Kuo and Moisin teaches all of the limitations of Claims 1 and 12 above however is silent wherein said photovoltaic cell is associated with an indoor fluorescent light, for harvesting wasted light energy from such light.
 Dubovsky teaches wherein said photovoltaic cell is associated with an indoor fluorescent light, for harvesting wasted light energy from such light (refer to [0051] and [0053] of Dubovsky). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the light source as taught by Dubovsky with the energy harvesting apparatus of the combination of Kuo and Moisin in order to provide an additional source to harvest energy from.
Regarding Claim 8, the combination of Kuo and Moisin teaches all of the limitations of Claim 1 above however is silent regarding a voltage divider circuit between said photovoltaic cell output and said controller, for limiting the voltage level from said photovoltaic cell output.
Dubovsky teaches comprising a voltage divider circuit between said photovoltaic cell output and said controller, for limiting the voltage level from said photovoltaic cell output (refer to [0052]-[0053] of Dubovsky). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the voltage divider as taught by 
Regarding Claim 9, the combination of Kuo, Moisin, and Dubovsky teaches all of the limitations of Claim 8 above and further teaches wherein said voltage divider circuit comprises a resistor divider circuit across said photovoltaic cell output (refer to [0052]-[0053] of Dubovsky). 

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo US 2009/0079412, in view of Moisin US 5,583,402, and in further view of Gaudiana et al. US 2007/0012349.
Regarding Claim 7, the combination of Kuo and Moisin teaches all of the limitations of Claim 2 above, however is silent wherein said associated device load further comprises a Wi-Fi communication device associated with said sensor circuit, for making data from said sensor circuit available via Wi-Fi enabled communications. 
Gaudiana teaches wherein said associated device load further comprises a Wi-Fi communication device associated with said sensor circuit, for making data from said sensor circuit available via Wi-Fi enabled communications (refer to [0032]), which provides wireless communication with the load. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the Wi-Fi device as taught by Gaudiana with the energy harvesting apparatus of the combination of Kuo and Moisin in order to achieve the advantage of providing wireless communication with the load.

Regarding Claim 14, the combination of Kuo and Moisin teaches all of the limitations of Claim 12 above and further teaches wherein: the storage medium comprises rechargeable batteries (refer to [0035] of Kuo) and the associated device load comprises a sensor circuit (refer to claim 6 of Kuo).  
The combination of Kuo and Moisin however is silent wherein the associated device comprising an associated Wi-Fi communications device. 
Gaudiana teaches wherein the associated device comprising an associated Wi-Fi communications device (refer to [0032]), which provides wireless communication with the load. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the Wi-Fi device as taught by Gaudiana with the energy harvesting apparatus of the combination of Kuo and Moisin in order to achieve the advantage of providing wireless communication with the load.

Claims 11 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo US 2009/0079412, in view of Moisin US 5,583,402, and in further view of Dubovsky US 2011/0089886, and in further view of Gaudiana et al. US 2007/0012349.
Regarding Claim 11, the combination of Kuo and Moisin teaches all of the limitations of Claim 1 above and further teaches wherein: said controller duty cycle is about 10 percent or less (about 10 percent, refer to col. 11, lines 11-15 of Moisin); and said energy storage medium comprises rechargeable batteries (refer to [0035] of Kuo), and said associated device load comprises a sensor circuit (refer to claim 6 of Kuo). 
The combination of Kuo and Moisin however is silent regarding said photovoltaic 
Dubovsky teaches wherein said photovoltaic cell is associated with an indoor fluorescent light, for harvesting wasted light energy from such light (refer to [0051]) and said apparatus further comprises a voltage divider circuit between said photovoltaic cell output and said sensor circuit, for limiting the voltage level from said photovoltaic cell output to said sensor circuit (refer to [0052]-[0053]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the voltage divider as taught by Dubovsky with the energy harvesting apparatus of the combination of Kuo and Moisin in order to provide an additional control to the circuit.
The combination of Kuo, Moisin, and Dubovsky however is silent regarding an associated Wi-Fi communication device for making data from said sensor circuit available via Wi-Fi enabled communications.
Gaudiana teaches wherein said associated device load further comprises a Wi-Fi communication device associated with said sensor circuit, for making data from said sensor circuit available via Wi-Fi enabled communications (refer to [0032]), which provides wireless communication with the load. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the Wi-Fi device as taught by Gaudiana with the energy harvesting apparatus of the combination of Kuo, Moisin, and 
Regarding Claim 17, the combination of Kuo and Moisin teaches all of the limitations of Claim 12 above and further teaches wherein: the duty cycle for directing the photovoltaic cell output to the associated device load is about 10 percent or less (1.5 to 4 percent, refer to col. 2, lines 58-63 of Moisin) and the energy storage medium comprises rechargeable batteries (refer to [0035] of Kuo)
The combination of Kuo and Moisin however is silent regarding said photovoltaic cell is associated with an indoor fluorescent light, for harvesting wasted light energy from such light; said apparatus further comprises a voltage divider circuit between said photovoltaic cell output and said sensor circuit, for limiting the voltage level from said photovoltaic cell output to said sensor circuit. 
Dubovsky teaches wherein said photovoltaic cell is associated with an indoor fluorescent light, for harvesting wasted light energy from such light (refer to [0051]) and said apparatus further comprises a voltage divider circuit between said photovoltaic cell output and said sensor circuit, for limiting the voltage level from said photovoltaic cell output to said sensor circuit (refer to [0052]-[0053]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the voltage divider as taught by Dubovsky with the energy harvesting apparatus of the combination of Kuo and Moisin in order to provide an additional control to the circuit.
The combination of Kuo, Moisin, and Dubovsky however is silent wherein the associated device load comprises an associated Wi-Fi communication device.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the Wi-Fi device as taught by Gaudiana with the energy harvesting apparatus of the combination of Kuo, Moisin, and Dubovsky in order to achieve the advantage of providing wireless communication with the load. 
Regarding Claim 18, Kuo teaches a method for harvesting wasted energy from light energy, comprising: 
at least one photovoltaic cell, providing an output (PV, fig. 5); 
at least one energy storage medium (B, fig. 5); 
at least one associated device load (Load, fig. 5); and 
a controller (100, fig. 5) having a duty cycle for controllably directing said at least one photovoltaic cell output between said at least one energy storage medium and said at least one associated device load (refer to [0035]), with said duty cycle determined based at least in part on said at least one photovoltaic cell output (The on-off switching of relay switch Sc (90) by microprocessor 30 …the application of pulse width modulation ("pwm`) in FIGS. 8A and 8B to the load is only made when the output voltage is still measurable from PV array 10 but is so low, after switching as many cells as practical to series connections, that it cannot be connected directly to the load without overdrawing current from the cells. In this situation, switch 90 is opened by microprocessor 30 until the output voltage from PV array 10 is accumulated in capacitor 70 to a predetermined level that is equal to that which can be applied to the load.  At that point, switch 90 is closed and capacitor 70 discharges through resistor 60 to rechargeable battery 80 and/or load 50.  The rectifier 61 acts to prevent the accumulated voltage from returning to the PV array 10.  While FIG. 8A shows the accumulating and discharging of charge in capacitor 70, FIG. 8B shows the corresponding voltage applied to the load in pulses of predetermined amplitude but durations between pulses vary according to the time it takes for the charge to accumulate to a predetermined level in capacitor 70.  Likewise, the duration of each pulse is controlled by the time it takes for the accumulated charge to discharge through the resistor 60 and the connected load, refer to [0038]-[0039]).
Kuo discloses the controller however is silent wherein the controller has a duty cycle for said associate device load of less than 50 percent. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have a duty cycle for said at least one associated device load of less than 50 percent, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Alternately, Moisin teaches wherein a controller (U1, fig. 6D and refer to col. 10, lines 38-45 and col. 11, lines 11-15) having a duty cycle for said at least one associated device load of less than 50 percent (The duty cycle starts at about 10 percent near zero crossing and reaches a maximum of 50 percent at the peak of the line voltage), which provides additional control to the energy harvesting apparatus. 
Therefore, it would have been obvious to one of ordinary skill in the art before the 
The combination of Kuo and Moisin teaches all of the limitations of Claim 1 above however is silent regarding a voltage divider circuit between said photovoltaic cell output and said controller, for limiting the voltage level from said photovoltaic cell output.
Dubovsky teaches comprising a voltage divider circuit between said photovoltaic cell output and said controller, for limiting the voltage level from said photovoltaic cell output (refer to [0052]-[0053] of Dubovsky). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the voltage divider as taught by Dubovsky with the energy harvesting apparatus of the combination of Kuo and Moisin in order to provide an additional control to the circuit.
The combination of Kuo, Moisin, and Dubovsky are silent wherein at least one device load comprises Wi-Fi communications device.
Gaudiana teaches wherein at least one device load comprises Wi-Fi communications device (refer to [0032]), which provides wireless communication with the load. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the Wi-Fi device as taught by Gaudiana with the energy harvesting apparatus of the combination of Kuo, Moisin, and Dubovsky in order to achieve the advantage of providing wireless communication with the load. 
Regarding Claim 19, the combination of Kuo, Moisin, Dubovsky, and Gaudiana teaches all of the limitations of Claim 18 above and further teaches wherein the fluorescent light source is indoors (refer to [0051] of Dubovsky); and the storage medium comprises rechargeable batteries (refer to [0035] of Kuo). 
Regarding Claim 20, the combination of Kuo, Moisin, Dubovsky, and Gaudiana teaches all of the limitations of Claim 18 above and further teaches wherein the duty cycle is in a range of from about 10 percent to about 1 percent (about 10 percent, refer to col. 11, lines 11-15 of Moisin).

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836                                                                                                                                                                                                        11 January 2021



/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836